DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is in response to an amendment/response filed 9/15/2022.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-20 is/are currently pending.


Response to Arguments
Applicant’s arguments, see page 6, filed 9/15/2022, with respect to objection of claim 13 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pages 6-9, filed 9/15/2022, with respect to the rejection(s) of claim(s) 1-11 and 13-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gladwin US 20120089889 (cited in Non-Final Rejection dated 6/23/2022) in further view of Miao US 20220141752.
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
On pages 9 of the remarks, in regard to claims 12 and 20 the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Gladwin US 20120089889 in further view of ...as noted in the Non-Final Rejection dated 6/23/2022. Specifically, the Applicant remarks:

Issue #12-20a:
	“For support of the rejection of claim 12, the Office Action cites to paragraph [0060] of Gladwin. However, this paragraph [0060] is not relevant to the OSI transport layer as recited in claim 12. For the meaning of the OSI layer, see, for example, https://en.wikipedia.org/wiki/OSI_model. Layer 4 of the OSI layer is referred to as a transport layer. Because neither Gladwin nor Jiang teaches the OSI transport layer as recited in claim 12, claim 12 is not rendered obvious over Gladwin and Jiang. Claim 20 recites similar features. For the same reasons, claim 20 is not rendered obvious over Gladwin and Jiang. Withdrawal of the rejections is respectfully requested.”


The Examiner respectfully disagrees.  
The Examiner notes:
	With regards to #12-20a above, Gladwin teaches:

“The DS processing unit 16 transmits the plurality of EC slices 42-48 to a plurality of DS units 36 of the DSN memory 22 via the DSN interface 32 and the network 24. The DSN interface 32 formats each of the slices for transmission via the network 24. For example, the DSN interface 32 may utilize an internet protocol (e.g., TCP/IP, etc.) to packetize the slices 42-48 for transmission via the network 24.” (0060).
Where “TCP/IP” maps to “Layer 4 of the OSI”, which is contrary to Applicant’s arguments.  The website cited by the Applicant notes “Class 4 is closest to TCP, although TCP contains functions, such as the graceful close, which OSI assigns to the session layer.” (see “Layer 4: Transport layer” section).  Therefore, TCP includes “Layer 4” plus some other elements which maps to “Layer 4 of the OSI”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9, 10, 12, 13, 14, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin US 20120089889 (cited in Non-Final Rejection dated 6/23/2022) in further view of Miao US 20220141752.

As to claim 1:
Gladwin discloses:
A network system for multi-path mesh network communications, comprising:
a first host comprising:
an encoder that receives data from an external source and encodes the data by ... encoding and simultaneously disassembling the data into copackets to generate a plurality of copackets, wherein none of the copackets individually contain useable information or the ability to decode any part of the data; and
(“The encoder 77 encodes the pre-manipulated data segment 92 using a forward error correction (FEC) encoder (and/or other type of erasure coding and/or error coding) to produce an encoded data segment 94. The encoder 77 determines which forward error correction algorithm to use based on a predetermination associated with the user's vault, a time based algorithm, user direction, DS managing unit direction, control unit direction, as a function of the data type, as a function of the data segment 92 metadata, and/or any other factor to determine algorithm type. The forward error correction algorithm may be Golay, Multidimensional parity, Reed-Solomon, Hamming, Bose Ray Chauduri Hocquenghem (BCH), Cauchy-Reed-Solomon, or any other FEC encoder.”; Gladwin; 0086)
(“The method continues with step 140 of FIG. 9 where the processing module assigns the encoded data slices to set of routing paths. The method continues at step 146 where the processing module assigns the replicated encoded data slices to a second set of routing paths. The assigning may be based on one or more of the replicated encoded data slices, the encoded data slices, the assignment of the encoded data slices to the set of routing paths, the routing path quality of service information, the candidate routing paths, the selected routing paths, routing requirements, historical routing path performance, estimated routing path performance, a message, a lookup, a predetermination, the replicated encoded data slices, a performance indicator, a priority indicator, a security indicator, and a command. For example, the processing module assigns replicated encoded data slices associated with information bytes to second routing paths associated with high speed and high reliability. Such assignment may provide a system improvement wherein the data is decoded faster by the receiving entity when there are errors in transmission of the encoded data slices containing information bytes since the replicated encoded data slices are transmitted essentially in parallel (e.g., via the second set of routing paths). As another example, the processing module assigns replicated encoded data slices associated with parity bytes to second routing paths associated with lower speeds. Such assignment may provide a system communication reliability improvement wherein the data is decoded without retransmission when slice errors occur associated with parity bytes and a decode threshold number of total slices are received by the receiving entity. The method continues at step 148 where the processing module sends the encoded data slices to the receiving entity via the set of routing paths and sends the replicated encoded data slices to the receiving entity via the second set of routing paths.”; Gladwin; 0124)
(“The grid module 82 receives the data segments and may manipulate (e.g., compression, encryption, cyclic redundancy check (CRC), etc.) each of the data segments before performing an error coding function of the error coding dispersal storage function to produce a pre-manipulated data segment. After manipulating a data segment, if applicable, the grid module 82 error encodes (e.g., Reed-Solomon, Convolution encoding, Trellis encoding, etc.) the data segment or manipulated data segment into X error coded data slices 42-44.”; Gladwin; 0076)
(“The sending DS processing unit 102 determines a path assignment scheme based on the communications requirements and the routing path quality of service information. The sending DS processing unit 102 assigns encoded data slices of the plurality of sets of encoded data slices corresponding to each common pillar to a corresponding path of the selected set of routing paths utilizing the path assignment scheme. The sending DS processing unit 102 sends the plurality of sets of encoded data slices to the receiving DS processing unit 104 via the selected set of routing paths in accordance with the path assignment scheme. For instance, the sending DS processing unit 102 sends more slices via path 4 than via path 1 when the sending DS processing unit 102 determines that the path 4 slices require a more reliable path than the path 1 slices. The method of operation of the sending DS processing unit 102, the plurality of relay units 128, and the receiving DS processing unit 104 is discussed in greater detail with reference to FIGS. 8B-24”; Gladwin; 0108)
(“Each of the user devices 12-14, the DS processing unit 16, the DS managing unit 18, and the storage integrity processing unit 20 may be a portable computing device (e.g., a social networking device, a gaming device, a cell phone, a smart phone, a personal digital assistant, a digital music player, a digital video player, a laptop computer, a handheld computer, a video game controller, and/or any other portable device that includes a computing core) and/or a fixed computing device (e.g., a personal computer, a computer server”; Gladwin; 0048)
(where
“sending DS processing unit 102”/FIG. 6A/FIG. 8A/”server” maps to “first host”,
“grid module 82”/“encoder 77”/”slicer 79”/FIG. 4” maps to “encoder”,
“data 106”/FIG. 6B/FIG. 8A/FIG. 1 maps to “receives data from external source”,
“The encoder 77 encodes the pre-manipulated data segment 92 using a forward error correction (FEC) encoder (and/or other type of erasure coding and/or error coding) to produce an encoded data segment 94.” maps to “encodes the data by...encoding”, where “encodes” maps to “encodes”,
“encoded data slices containing information bytes since the replicated encoded data slices are transmitted essentially in parallel (e.g., via the second set of routing paths)”/”data partition 108”/FIG. 6B/”data portion a”/”data portion b”/”data portion c” maps to “and simultaneously disassembling the data into copackets to generate a plurality of copackets”, where “data portion a”/”data portion b”/”data portion c” maps to “plurality of copackets”, generating table in FIG 6B maps to “generate”
“grid module 82 receives the data segments and may manipulate (e.g., ... encryption” maps to “wherein none of the copackets individually contain useable information or the ability to decode any part of the data”, where the “encryption” is performed on the “data” which means “none of the copackets individually contain useable information or the ability to decode any part of the data”, since the data is encrypted

a transmitter coupled to a plurality of communication paths, wherein the transmitter respectively transmits the copackets through different communication paths; and  
(“The method continues at step 336 where the processing module assigns the first and second encoded data slice sets to the selected routing paths. The assigning may be based on one or more of the first and second encoded data slice sets, the routing path quality of service information, the candidate routing paths, the selected routing paths, routing requirements, historical routing path performance, estimated routing path performance, a message, a lookup, a predetermination, and a command. For example, the processing module assigns the first set of encoded data slices to routing paths associated with lower reliability when the first error coding dispersal storage function parameter set is associated with high reliability. As another example, the processing module assigns the second set of encoded data slices to routing paths associated with higher reliability when the second error coding dispersal storage function parameter set is associated with high efficiency and low reliability. The method continues at step 338 where the processing module sends the first and second encoded data slice sets via the routing paths.”; Gladwin; 0192, FIGs. 6, 8)
(where
“post-slice manipulator 81”/FIG. 4/”encoded data slices are transmitted essentially in parallel (e.g., via the second set of routing paths)”/FIG. 8A/” sending DS processing unit 102 sends the plurality of sets of encoded data slices to the receiving DS processing unit 104 via the selected set of routing paths in accordance with the path assignment scheme” maps to “a transmitter coupled to a plurality of communication paths, wherein the transmitter respectively transmits the copackets through different communication paths”, where “transmitter”, is considered as required for operation in order to perform “transmitted”, “encoded data slices” maps to “copackets”, “second set of routing paths”/”path 1”/”path 2”/”path 3”/”path 4”/FIG. 8A/”path assignment scheme” maps to “copackets through different communication paths”
 
a second host coupled to the communication paths and comprising:  
(where
“receiving DS processing unit 104”/FIG. 6B/FIG. 8A/”server” maps to “a second host coupled to the communication paths”,

a receiver that receives the copackets transmitted through the communication paths from the transmitter of the first host; and 
(where
“post-slice de-manipulator 89”/FIG 4/FIG. 8A maps to “receiver”
“rx slice set a”/”rx slice set b”/”Rx slice set c”/FIG. 6A maps to “receives the copackets transmitted through the communication paths from the transmitter of the first host”, where FIG. 8A illustrates “communication paths from the transmitter of the first host”,

a decoder that decodes available copackets and reassembles the data from the available copackets if a number of the available copackets is no less than a mathematically preset number, wherein the reassembled data has the complete information of the data originally transmitted. 
(“The encoded data segment 94 is of greater size than the data segment 92 by the overhead rate of the encoding algorithm by a factor of X/T, where X is the width or number of slices, and T is the read threshold. In this regard, the corresponding decoding process can accommodate at most X-T missing EC data slices and still recreate the data segment 92. For example, if X=16 and T=10, then the data segment 92 will be recoverable as long as 10 or more EC data slices per segment are not corrupted.”; Gladwin; 0087)
(“For each of the Y data segments, the DS processing 34 error encodes (e.g., forward error correction (FEC), information dispersal algorithm, or error correction coding) and slices (or slices then error encodes) the data segment into a plurality of error coded (EC) data slices 42-48, which is represented as X slices per data segment. The number of slices (X) per segment, which corresponds to a number of pillars n, is set in accordance with the distributed data storage parameters and the error coding scheme. For example, if a Reed-Solomon (or other FEC scheme) is used in an n/k system, then a data segment is divided into n slices, where k number of slices is needed to reconstruct the original data (i.e., k is the threshold). As a few specific examples, the n/k factor may be 5/3; 6/4; 8/6; 8/5; 16/10.”; Gladwin; 0058)
(where
“grid module 82/”de-sclicer 87”/”decoder 85”/FIG. 4/“rx slice set a”/”rx slice set b”/”Rx slice set c”/FIG. 6A/”not corrupted”/”reconstruct maps to “decoder that decodes available copackets and reassembles the data from the available copackets”, where “not corrupted” maps to “available”, “reconstruct” maps to “reassembles”
“where k number of slices is needed to reconstruct the original data”/” encoding algorithm by a factor of X/T” maps to “if a number of the available copackets is no less than a mathematically preset number”, where “k” maps to “preset number”, “needed” maps to “is not less than”, “X/T” maps to “mathematically”
“reconstruct the original data”/”data 106”/FIGs. 6A/8A maps to “reassembled data has the complete information of the data originally transmitted”
     
      Gladwin teaches a sending DS which receives data where the data is encrypted, encoded and sliced and communicated via a plurality of communication paths, where the encrypted/encoded/sliced information is received by a receive DS which performs decryption/decoding/de-slicing in order to recover the original data.
      
Gladwin as described above does not explicitly teach:
linearly [encoding]
wherein the copackets include address headers that direct the copackets to the different communication paths

However, Miao further teaches a LDPC/routing path selection capability which includes:
linearly [encoding]
(“The baseband circuitry 710 includes circuitry and/or control logic configured to carry out various radio/network protocol and radio control functions that enable communication with one or more radio networks via the RF circuitry 706. The radio control functions may include, but are not limited to, signal modulation/demodulation, encoding/decoding, radio frequency shifting, etc. In some embodiments, modulation/demodulation circuitry of the baseband circuitry 710 may include Fast-Fourier Transform (FFT), precoding, or constellation mapping/demapping functionality. In some embodiments, encoding/decoding circuitry of the baseband circuitry 710 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC) encoder/decoder functionality.”; Miao; 0129)
(where
“encoding...LDPC” maps to “linearly [encoding]

wherein the copackets include address headers that direct the copackets to the different communication paths
(“The first method may be referred to as “destination node address and local path number based data forwarding.” In this method, each IAB node in an IAB network may be configured with a respective local routing table. The local routing table of an IAB node includes numbered routing paths that route from the IAB node to one or more destination nodes. The routing path associated with a destination node specifies intermediate nodes that form a data routing path from the IAB node to the destination node. In some examples, the destination nodes may be categorized as uplink or downlink destination nodes.”; Miao; 0028)
(“In this method, when a source node initiates transmission of a data packet, the source node may determine a destination node. Then, the source node may select from its local routing table a routing path to the destination node. Once the routing path is selected, the source node may include a destination node address and a routing path number in an adaptation layer header of the data packet. Each intermediate node that receives the data packet may use the information in the adaptation layer header to efficiently determine the next hop node in the routing path.”; Miao; 0029)
(where
“data packet” maps to “copackets”
“include a destination node address...adaptation layer header” maps to “include address headers”
“Each intermediate node that receives the data packet may use the information in the adaptation layer header to efficiently determine the next hop node in the routing path”/”The local routing table of an IAB node includes numbered routing paths that route from the IAB node to one or more destination nodes” maps to “direct the copackets to the different communication paths”, where “determine the next hop” maps to “direct”, “next hop node in the routing path”/”numbered routing paths” maps to “to the different communication paths”, “numbered” maps to “different”
      
Miao et al. teaches LDPC encoding and performing selection of a path of a plurality of paths for routing of packets based on headers with address information.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LDPC/routing path selection capability of Miao into Gladwin. By modifying the FEC/network of Gladwin to include the LDPC/routing path selection capability as taught by the LDPC/network of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 2:
Gladwin discloses:
further comprising a plurality of communication nodes that are coupled to the first and second hosts, wherein the communication paths are formed by linking the communication nodes.
(see FIGs. 1,8A)

As to claim 3:
Gladwin as described above does not explicitly teach:
wherein the copackets are directed to the communication nodes indicated by the address headers.

However, Miao further teaches a header/address capability which includes:
wherein the copackets are directed to the communication nodes indicated by the address headers.
(“The first method may be referred to as “destination node address and local path number based data forwarding.” In this method, each IAB node in an IAB network may be configured with a respective local routing table. The local routing table of an IAB node includes numbered routing paths that route from the IAB node to one or more destination nodes. The routing path associated with a destination node specifies intermediate nodes that form a data routing path from the IAB node to the destination node. In some examples, the destination nodes may be categorized as uplink or downlink destination nodes.”; Miao; 0028)
(“In this method, when a source node initiates transmission of a data packet, the source node may determine a destination node. Then, the source node may select from its local routing table a routing path to the destination node. Once the routing path is selected, the source node may include a destination node address and a routing path number in an adaptation layer header of the data packet. Each intermediate node that receives the data packet may use the information in the adaptation layer header to efficiently determine the next hop node in the routing path.”; Miao; 0029)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LDPC/routing path selection capability of Miao into Gladwin. By modifying the FEC/network of Gladwin to include the LDPC/routing path selection capability as taught by the LDPC/network of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 4:
Gladwin as described above does not explicitly teach:
the communication nodes receive the copackets and  relay the received copackets to the other communication nodes based on the address headers of the copackets

However, Miao further teaches a address/header capability which includes:
the communication nodes receive the copackets and  relay the received copackets to the other communication nodes based on the address headers of the copackets

(“The first method may be referred to as “destination node address and local path number based data forwarding.” In this method, each IAB node in an IAB network may be configured with a respective local routing table. The local routing table of an IAB node includes numbered routing paths that route from the IAB node to one or more destination nodes. The routing path associated with a destination node specifies intermediate nodes that form a data routing path from the IAB node to the destination node. In some examples, the destination nodes may be categorized as uplink or downlink destination nodes.”; Miao; 0028)
(“In this method, when a source node initiates transmission of a data packet, the source node may determine a destination node. Then, the source node may select from its local routing table a routing path to the destination node. Once the routing path is selected, the source node may include a destination node address and a routing path number in an adaptation layer header of the data packet. Each intermediate node that receives the data packet may use the information in the adaptation layer header to efficiently determine the next hop node in the routing path.”; Miao; 0029)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the address/header capability of Miao into Gladwin. By modifying the network of Gladwin to include the address/header capability as taught by the network of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 9:    
Gladwin as described above does not explicitly teach:
wherein the encoder encodes the packets by using one selected from a group consisting of ..., low density parity check codes, and turbo codes.

However, Miao further teaches a LDPC/turbo capability which includes:
wherein the encoder encodes the packets by using one selected from a group consisting of ..., low density parity check codes, and turbo codes.
(“The baseband circuitry 710 includes circuitry and/or control logic configured to carry out various radio/network protocol and radio control functions that enable communication with one or more radio networks via the RF circuitry 706. The radio control functions may include, but are not limited to, signal modulation/demodulation, encoding/decoding, radio frequency shifting, etc. In some embodiments, modulation/demodulation circuitry of the baseband circuitry 710 may include Fast-Fourier Transform (FFT), precoding, or constellation mapping/demapping functionality. In some embodiments, encoding/decoding circuitry of the baseband circuitry 710 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC) encoder/decoder functionality. Embodiments of modulation/demodulation and encoder/decoder functionality are not limited to these examples and may include other suitable functionality in other embodiments. The baseband circuitry 710 is configured to process baseband signals received from a receive signal path of the RF circuitry 706 and to generate baseband signals for a transmit signal path of the RF circuitry 706. The baseband circuitry 710 is configured to interface with application circuitry 505/605 (see FIGS. 5 and 6) for generation and processing of the baseband signals and for controlling operations of the RF circuitry 706. The baseband circuitry 710 may handle various radio control functions.”; Miao; 0129)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LDPC/turbo selection capability of Miao into Gladwin. By modifying the system of Gladwin to include the LDPC/turbo selection capability as taught by the system of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.
  
As to claim 10:
Gladwin discloses:
the encoder encodes the packets by using a ... encoding algorithm that disassembles the packets before transmission. 
(see FIGs. 4-5)
 
Gladwin as described above does not explicitly teach:
linearly [encoding]

However, Miao further teaches a LDPC capability which includes:
linearly [encoding]
(“The baseband circuitry 710 includes circuitry and/or control logic configured to carry out various radio/network protocol and radio control functions that enable communication with one or more radio networks via the RF circuitry 706. The radio control functions may include, but are not limited to, signal modulation/demodulation, encoding/decoding, radio frequency shifting, etc. In some embodiments, modulation/demodulation circuitry of the baseband circuitry 710 may include Fast-Fourier Transform (FFT), precoding, or constellation mapping/demapping functionality. In some embodiments, encoding/decoding circuitry of the baseband circuitry 710 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC) encoder/decoder functionality.”; Miao; 0129)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LDPC capability of Miao into Gladwin. By modifying the FEC/network of Gladwin to include the LDPC capability as taught by the LDPC/network of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 12:
Gladwin discloses:
wherein the data is encoded in the Open Systems Interconnection (OSI) transport layer (layer 4).
(“The DS processing unit 16 transmits the plurality of EC slices 42-48 to a plurality of DS units 36 of the DSN memory 22 via the DSN interface 32 and the network 24. The DSN interface 32 formats each of the slices for transmission via the network 24. For example, the DSN interface 32 may utilize an internet protocol (e.g., TCP/IP, etc.) to packetize the slices 42-48 for transmission via the network 24.”; Gladwin; 0060)

As to claim 13:
Gladwin discloses:
A method for performing multi-path mesh network communications, comprising: supplying data to an encoder from an external source; ... encoding and simultaneously disassembling the data to generate a plurality of  copackets, wherein none of the copackets individually contain useable information of the data or the ability to decode any part of the data; 
(“The encoder 77 encodes the pre-manipulated data segment 92 using a forward error correction (FEC) encoder (and/or other type of erasure coding and/or error coding) to produce an encoded data segment 94. The encoder 77 determines which forward error correction algorithm to use based on a predetermination associated with the user's vault, a time based algorithm, user direction, DS managing unit direction, control unit direction, as a function of the data type, as a function of the data segment 92 metadata, and/or any other factor to determine algorithm type. The forward error correction algorithm may be Golay, Multidimensional parity, Reed-Solomon, Hamming, Bose Ray Chauduri Hocquenghem (BCH), Cauchy-Reed-Solomon, or any other FEC encoder.”; Gladwin; 0086)
(“The method continues with step 140 of FIG. 9 where the processing module assigns the encoded data slices to set of routing paths. The method continues at step 146 where the processing module assigns the replicated encoded data slices to a second set of routing paths. The assigning may be based on one or more of the replicated encoded data slices, the encoded data slices, the assignment of the encoded data slices to the set of routing paths, the routing path quality of service information, the candidate routing paths, the selected routing paths, routing requirements, historical routing path performance, estimated routing path performance, a message, a lookup, a predetermination, the replicated encoded data slices, a performance indicator, a priority indicator, a security indicator, and a command. For example, the processing module assigns replicated encoded data slices associated with information bytes to second routing paths associated with high speed and high reliability. Such assignment may provide a system improvement wherein the data is decoded faster by the receiving entity when there are errors in transmission of the encoded data slices containing information bytes since the replicated encoded data slices are transmitted essentially in parallel (e.g., via the second set of routing paths). As another example, the processing module assigns replicated encoded data slices associated with parity bytes to second routing paths associated with lower speeds. Such assignment may provide a system communication reliability improvement wherein the data is decoded without retransmission when slice errors occur associated with parity bytes and a decode threshold number of total slices are received by the receiving entity. The method continues at step 148 where the processing module sends the encoded data slices to the receiving entity via the set of routing paths and sends the replicated encoded data slices to the receiving entity via the second set of routing paths.”; Gladwin; 0124)
(“The grid module 82 receives the data segments and may manipulate (e.g., compression, encryption, cyclic redundancy check (CRC), etc.) each of the data segments before performing an error coding function of the error coding dispersal storage function to produce a pre-manipulated data segment. After manipulating a data segment, if applicable, the grid module 82 error encodes (e.g., Reed-Solomon, Convolution encoding, Trellis encoding, etc.) the data segment or manipulated data segment into X error coded data slices 42-44.”; Gladwin; 0076)
(“The sending DS processing unit 102 determines a path assignment scheme based on the communications requirements and the routing path quality of service information. The sending DS processing unit 102 assigns encoded data slices of the plurality of sets of encoded data slices corresponding to each common pillar to a corresponding path of the selected set of routing paths utilizing the path assignment scheme. The sending DS processing unit 102 sends the plurality of sets of encoded data slices to the receiving DS processing unit 104 via the selected set of routing paths in accordance with the path assignment scheme. For instance, the sending DS processing unit 102 sends more slices via path 4 than via path 1 when the sending DS processing unit 102 determines that the path 4 slices require a more reliable path than the path 1 slices. The method of operation of the sending DS processing unit 102, the plurality of relay units 128, and the receiving DS processing unit 104 is discussed in greater detail with reference to FIGS. 8B-24”; Gladwin; 0108)
(“Each of the user devices 12-14, the DS processing unit 16, the DS managing unit 18, and the storage integrity processing unit 20 may be a portable computing device (e.g., a social networking device, a gaming device, a cell phone, a smart phone, a personal digital assistant, a digital music player, a digital video player, a laptop computer, a handheld computer, a video game controller, and/or any other portable device that includes a computing core) and/or a fixed computing device (e.g., a personal computer, a computer server”; Gladwin; 0048)
(where
“sending DS processing unit 102”/FIG. 6A/FIG. 8A/”server” maps to “first host”,
“grid module 82”/“encoder 77”/”slicer 79”/FIG. 4” maps to “encoder”,
“data 106”/FIG. 6B/FIG. 8A/FIG. 1 maps to “receives data from external source”,
“The encoder 77 encodes the pre-manipulated data segment 92 using a forward error correction (FEC) encoder (and/or other type of erasure coding and/or error coding) to produce an encoded data segment 94.” maps to “encodes the data by...encoding”, where “encodes” maps to “encodes”,
“encoded data slices containing information bytes since the replicated encoded data slices are transmitted essentially in parallel (e.g., via the second set of routing paths)”/”data partition 108”/FIG. 6B/”data portion a”/”data portion b”/”data portion c” maps to “and simultaneously disassembling the data into copackets to generate a plurality of copackets”, where “data portion a”/”data portion b”/”data portion c” maps to “plurality of copackets”, generating table in FIG 6B maps to “generate”
“grid module 82 receives the data segments and may manipulate (e.g., ... encryption” maps to “wherein none of the copackets individually contain useable information or the ability to decode any part of the data”, where the “encryption” is performed on the “data” which means “none of the copackets individually contain useable information or the ability to decode any part of the data”, since the data is encrypted

transmitting the copackets to a recipient host through a plurality of communication paths, wherein the copackets are respectively transmitted through different communication paths;
(“The method continues at step 336 where the processing module assigns the first and second encoded data slice sets to the selected routing paths. The assigning may be based on one or more of the first and second encoded data slice sets, the routing path quality of service information, the candidate routing paths, the selected routing paths, routing requirements, historical routing path performance, estimated routing path performance, a message, a lookup, a predetermination, and a command. For example, the processing module assigns the first set of encoded data slices to routing paths associated with lower reliability when the first error coding dispersal storage function parameter set is associated with high reliability. As another example, the processing module assigns the second set of encoded data slices to routing paths associated with higher reliability when the second error coding dispersal storage function parameter set is associated with high efficiency and low reliability. The method continues at step 338 where the processing module sends the first and second encoded data slice sets via the routing paths.”; Gladwin; 0192, FIGs. 6, 8)
(where
“post-slice manipulator 81”/FIG. 4/”encoded data slices are transmitted essentially in parallel (e.g., via the second set of routing paths)”/FIG. 8A/” sending DS processing unit 102 sends the plurality of sets of encoded data slices to the receiving DS processing unit 104 via the selected set of routing paths in accordance with the path assignment scheme” maps to “a transmitter coupled to a plurality of communication paths, wherein the transmitter respectively transmits the copackets through different communication paths”, where “transmitter”, is considered as required for operation in order to perform “transmitted”, “encoded data slices” maps to “copackets”, “second set of routing paths”/”path 1”/”path 2”/”path 3”/”path 4”/FIG. 8A/”path assignment scheme” maps to “copackets through different communication paths”
 
receiving the copackets transmitted through the communication paths; and decoding available copackets to reassemble the data from the available copackets if a number of the available copackets is no less than a mathematically preset number, wherein the reassembled data has the complete information of the data originally transmitted.
 (“The encoded data segment 94 is of greater size than the data segment 92 by the overhead rate of the encoding algorithm by a factor of X/T, where X is the width or number of slices, and T is the read threshold. In this regard, the corresponding decoding process can accommodate at most X-T missing EC data slices and still recreate the data segment 92. For example, if X=16 and T=10, then the data segment 92 will be recoverable as long as 10 or more EC data slices per segment are not corrupted.”; Gladwin; 0087)
(“For each of the Y data segments, the DS processing 34 error encodes (e.g., forward error correction (FEC), information dispersal algorithm, or error correction coding) and slices (or slices then error encodes) the data segment into a plurality of error coded (EC) data slices 42-48, which is represented as X slices per data segment. The number of slices (X) per segment, which corresponds to a number of pillars n, is set in accordance with the distributed data storage parameters and the error coding scheme. For example, if a Reed-Solomon (or other FEC scheme) is used in an n/k system, then a data segment is divided into n slices, where k number of slices is needed to reconstruct the original data (i.e., k is the threshold). As a few specific examples, the n/k factor may be 5/3; 6/4; 8/6; 8/5; 16/10.”; Gladwin; 0058)
(where
“grid module 82/”de-sclicer 87”/”decoder 85”/FIG. 4/“rx slice set a”/”rx slice set b”/”Rx slice set c”/FIG. 6A/”not corrupted”/”reconstruct maps to “decoder that decodes available copackets and reassembles the data from the available copackets”, where “not corrupted” maps to “available”, “reconstruct” maps to “reassembles”
“where k number of slices is needed to reconstruct the original data”/” encoding algorithm by a factor of X/T” maps to “if a number of the available copackets is no less than a mathematically preset number”, where “k” maps to “preset number”, “needed” maps to “is not less than”, “X/T” maps to “mathematically”
“reconstruct the original data”/”data 106”/FIGs. 6A/8A maps to “reassembled data has the complete information of the data originally transmitted”
     
      Gladwin teaches a sending DS which receives data where the data is encrypted, encoded and sliced and communicated via a plurality of communication paths, where the encrypted/encoded/sliced information is received by a receive DS which performs decryption/decoding/de-slicing in order to recover the original data.
      
Gladwin as described above does not explicitly teach:
linearly [encoding]
wherein the copackets include address headers that direct the copackets to the different communication paths

However, Miao further teaches a LDPC/routing path selection capability which includes:
linearly [encoding]
(“The baseband circuitry 710 includes circuitry and/or control logic configured to carry out various radio/network protocol and radio control functions that enable communication with one or more radio networks via the RF circuitry 706. The radio control functions may include, but are not limited to, signal modulation/demodulation, encoding/decoding, radio frequency shifting, etc. In some embodiments, modulation/demodulation circuitry of the baseband circuitry 710 may include Fast-Fourier Transform (FFT), precoding, or constellation mapping/demapping functionality. In some embodiments, encoding/decoding circuitry of the baseband circuitry 710 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC) encoder/decoder functionality.”; Miao; 0129)
(where
“encoding...LDPC” maps to “linearly [encoding]

wherein the copackets include address headers that direct the copackets to the different communication paths
(“The first method may be referred to as “destination node address and local path number based data forwarding.” In this method, each IAB node in an IAB network may be configured with a respective local routing table. The local routing table of an IAB node includes numbered routing paths that route from the IAB node to one or more destination nodes. The routing path associated with a destination node specifies intermediate nodes that form a data routing path from the IAB node to the destination node. In some examples, the destination nodes may be categorized as uplink or downlink destination nodes.”; Miao; 0028)
(“In this method, when a source node initiates transmission of a data packet, the source node may determine a destination node. Then, the source node may select from its local routing table a routing path to the destination node. Once the routing path is selected, the source node may include a destination node address and a routing path number in an adaptation layer header of the data packet. Each intermediate node that receives the data packet may use the information in the adaptation layer header to efficiently determine the next hop node in the routing path.”; Miao; 0029)
(where
“data packet” maps to “copackets”
“include a destination node address...adaptation layer header” maps to “include address headers”
“Each intermediate node that receives the data packet may use the information in the adaptation layer header to efficiently determine the next hop node in the routing path”/”The local routing table of an IAB node includes numbered routing paths that route from the IAB node to one or more destination nodes” maps to “direct the copackets to the different communication paths”, where “determine the next hop” maps to “direct”, “next hop node in the routing path”/”numbered routing paths” maps to “to the different communication paths”, “numbered” maps to “different”
      
Miao et al. teaches LDPC encoding and performing selection of a path of a plurality of paths for routing of packets based on headers with address information.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LDPC/routing path selection capability of Miao into Gladwin. By modifying the FEC/network of Gladwin to include the LDPC/routing path selection capability as taught by the LDPC/network of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 14:
Gladwin discloses:
wherein the communication paths are formed by linking a plurality 28 of communication nodes, and ... (see FIGs. 1,8A)

Gladwin as described above does not explicitly teach:
the communication nodes receive the copackets and relay the 29 received copackets to the other communication nodes based on address headers included in the copackets.

However, Miao further teaches a address/header capability which includes:
the communication nodes receive the copackets and  relay the received copackets to the other communication nodes based on the address headers of the copackets
(“The first method may be referred to as “destination node address and local path number based data forwarding.” In this method, each IAB node in an IAB network may be configured with a respective local routing table. The local routing table of an IAB node includes numbered routing paths that route from the IAB node to one or more destination nodes. The routing path associated with a destination node specifies intermediate nodes that form a data routing path from the IAB node to the destination node. In some examples, the destination nodes may be categorized as uplink or downlink destination nodes.”; Miao; 0028)
(“In this method, when a source node initiates transmission of a data packet, the source node may determine a destination node. Then, the source node may select from its local routing table a routing path to the destination node. Once the routing path is selected, the source node may include a destination node address and a routing path number in an adaptation layer header of the data packet. Each intermediate node that receives the data packet may use the information in the adaptation layer header to efficiently determine the next hop node in the routing path.”; Miao; 0029)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the address/header capability of Miao into Gladwin. By modifying the network of Gladwin to include the address/header capability as taught by the network of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 18:    
Gladwin as described above does not explicitly teach:
wherein the encoder encodes the packets by using one selected from a group consisting of ..., low density parity check codes, and turbo codes.

However, Miao further teaches a LDPC/turbo capability which includes:
wherein the encoder encodes the packets by using one selected from a group consisting of ..., low density parity check codes, and turbo codes.
(“The baseband circuitry 710 includes circuitry and/or control logic configured to carry out various radio/network protocol and radio control functions that enable communication with one or more radio networks via the RF circuitry 706. The radio control functions may include, but are not limited to, signal modulation/demodulation, encoding/decoding, radio frequency shifting, etc. In some embodiments, modulation/demodulation circuitry of the baseband circuitry 710 may include Fast-Fourier Transform (FFT), precoding, or constellation mapping/demapping functionality. In some embodiments, encoding/decoding circuitry of the baseband circuitry 710 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC) encoder/decoder functionality. Embodiments of modulation/demodulation and encoder/decoder functionality are not limited to these examples and may include other suitable functionality in other embodiments. The baseband circuitry 710 is configured to process baseband signals received from a receive signal path of the RF circuitry 706 and to generate baseband signals for a transmit signal path of the RF circuitry 706. The baseband circuitry 710 is configured to interface with application circuitry 505/605 (see FIGS. 5 and 6) for generation and processing of the baseband signals and for controlling operations of the RF circuitry 706. The baseband circuitry 710 may handle various radio control functions.”; Miao; 0129)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LDPC/turbo selection capability of Miao into Gladwin. By modifying the system of Gladwin to include the LDPC/turbo selection capability as taught by the system of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 19:
Gladwin discloses:
the encoder encodes the packets by using a ... encoding algorithm that disassembles the packets before transmission. 
(see FIGs. 4-5)
 
Gladwin as described above does not explicitly teach:
linearly [encoding]

However, Miao further teaches a LDPC capability which includes:
linearly [encoding]
(“The baseband circuitry 710 includes circuitry and/or control logic configured to carry out various radio/network protocol and radio control functions that enable communication with one or more radio networks via the RF circuitry 706. The radio control functions may include, but are not limited to, signal modulation/demodulation, encoding/decoding, radio frequency shifting, etc. In some embodiments, modulation/demodulation circuitry of the baseband circuitry 710 may include Fast-Fourier Transform (FFT), precoding, or constellation mapping/demapping functionality. In some embodiments, encoding/decoding circuitry of the baseband circuitry 710 may include convolution, tail-biting convolution, turbo, Viterbi, or Low Density Parity Check (LDPC) encoder/decoder functionality.”; Miao; 0129)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LDPC capability of Miao into Gladwin. By modifying the FEC/network of Gladwin to include the LDPC capability as taught by the LDPC/network of Miao, the benefits of reliability improvement (Gladwin; 0124) with improved data transfer (Miao; 0026) are achieved.

As to claim 20:
Gladwin discloses:
wherein the data is encoded in the Open Systems Interconnection (OSI) transport layer (layer 4).
(“The DS processing unit 16 transmits the plurality of EC slices 42-48 to a plurality of DS units 36 of the DSN memory 22 via the DSN interface 32 and the network 24. The DSN interface 32 formats each of the slices for transmission via the network 24. For example, the DSN interface 32 may utilize an internet protocol (e.g., TCP/IP, etc.) to packetize the slices 42-48 for transmission via the network 24.”; Gladwin; 0060)

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin US 20120089889 (cited in Non-Final Rejection dated 6/23/2022) in further view of Miao US 20220141752 and in further view of Moulsley et al. US 20020159431 and Applicant Admitted Prior Art (hereinafter “AAPA”, citations are from Specification of the original disclosure).

As to claim 5:      
Gladwin teaches:
wherein the transmitter transmits the copackets

Gladwin as described above does not explicitly teach:
via one selected from a group consisting of omnidirectional signals, directional signals, communication wires and combinations thereof, and the communication nodes transmit the ... via one selected from a group consisting of omnidirectional signals, directional signals, communication wires, and combinations thereof.

However, Moulsley et al. further teaches an omni-directional/beam/direction capability which includes:
via one selected from a group consisting of omnidirectional signals, directional signals, ..., and the communication nodes transmit the ... via one selected from a group consisting of omnidirectional signals, directional signals,....
(“In the simplest implementation of a BS 100, each data sub-stream is mapped to a separate antenna 108. Such an implementation is appropriate for spatially uncorrelated radio channels. In the general case, for which a suitable BS 100 is illustrated in FIG. 2, each data sub-stream could be sent to each antenna 108 after applying a complex weight 202 (with one weight value per antenna 108 for each data sub-stream). This approach can be used to map each data sub-stream to a different antenna beam. The antenna beams may be aimed in predetermined directions, or the directions may be determined dynamically to take advantage of changing radio channel conditions. An example of a MIMO system with dynamically changing beam directions is disclosed in our co-pending unpublished United Kingdom patent application 0102316.7 (Applicant's reference PHGB010012). A special case of interest is where each data stream is mapped to a subset of the antennas (i.e. some of the weights are zero).; Moulsley et al.; 0030)
(“The antennas 108 are assumed to be substantially omni-directional (or designed to give coverage over a sectored cell).”; Moulsley et al.; 0026)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the omni-directional/beam/direction capability of Moulsley et al. into Gladwin. By modifying the FEC/network of Gladwin to include the omni-directional/beam/direction capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

However, AAPA further teaches wired capability which includes:
communication wires, and combinations thereof 
(“These data transmissions are prominent in directional, omnidirectional and wired communications”; AAPA, p.1, lines 14-15)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wired capability of AAPA into Gladwin. By modifying the FEC/network of Gladwin to include the wired capability as taught by the system of AAPA, the benefits of efficient routing (AAPA; p.1, lines 3-4) are achieved.

As to claim 15:      
Gladwin teaches:
wherein the transmitter transmits the copackets

Gladwin as described above does not explicitly teach:
via one selected from a group consisting of omnidirectional signals, directional signals, communication wires and combinations thereof, and the communication nodes transmit the ... via one selected from a group consisting of omnidirectional signals, directional signals, communication wires, and combinations thereof.

However, Moulsley et al. further teaches an omni-directional/beam/direction capability which includes:
via one selected from a group consisting of omnidirectional signals, directional signals, ..., and the communication nodes transmit the ... via one selected from a group consisting of omnidirectional signals, directional signals,....
(“In the simplest implementation of a BS 100, each data sub-stream is mapped to a separate antenna 108. Such an implementation is appropriate for spatially uncorrelated radio channels. In the general case, for which a suitable BS 100 is illustrated in FIG. 2, each data sub-stream could be sent to each antenna 108 after applying a complex weight 202 (with one weight value per antenna 108 for each data sub-stream). This approach can be used to map each data sub-stream to a different antenna beam. The antenna beams may be aimed in predetermined directions, or the directions may be determined dynamically to take advantage of changing radio channel conditions. An example of a MIMO system with dynamically changing beam directions is disclosed in our co-pending unpublished United Kingdom patent application 0102316.7 (Applicant's reference PHGB010012). A special case of interest is where each data stream is mapped to a subset of the antennas (i.e. some of the weights are zero).; Moulsley et al.; 0030)
(“The antennas 108 are assumed to be substantially omni-directional (or designed to give coverage over a sectored cell).”; Moulsley et al.; 0026)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the omni-directional/beam/direction capability of Moulsley et al. into Gladwin. By modifying the FEC/network of Gladwin to include the omni-directional/beam/direction capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

However, AAPA further teaches wired capability which includes:
communication wires, and combinations thereof 
(“These data transmissions are prominent in directional, omnidirectional and wired communications”; AAPA, p.1, lines 14-15)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wired capability of AAPA into Gladwin. By modifying the FEC/network of Gladwin to include the wired capability as taught by the system of AAPA, the benefits of efficient routing (AAPA; p.1, lines 3-4) are achieved.

Claims 6, 7, 8, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin US 20120089889 (cited in Non-Final Rejection dated 6/23/2022) in further view of Miao US 20220141752 and in further view of Moulsley et al. US 20020159431.

As to claim 6:      
Gladwin as described above does not explicitly teach:
the communication paths are formed by a plurality of directional beams directed toward the second host, wherein the transmitter emits the directional beams toward the second host, and the directional beams respectively carry the copackets.

However, Moulsley et al. further teaches a beam/direction capability which includes:
the communication paths are formed by a plurality of directional beams directed toward the second host, wherein the transmitter emits the directional beams toward the second host, and the directional beams respectively carry the copackets.
 (“In one embodiment of the present invention each data packet is restricted to a subset of the available paths by mapping it to one of the primary station's antennas. In another embodiment, beamforming techniques are used to transmit each data packet in a particular direction. Data packets transmitted via one subset of paths may have different transmission parameters, for example modulation and/or coding schemes and power levels. Closed loop power control may be applied independently to each subset of paths.”; Moulsley et al.; 0012)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam/direction capability of Moulsley et al. into Gladwin. By modifying the FEC/network of Gladwin to include the beam/direction capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

As to claim 7:      
Gladwin as described above does not explicitly teach:
the transmitter include a plurality of directional antennas.

However, Moulsley et al. further teaches a antenna/direction capability which includes:
the transmitter include a plurality of directional antennas.
 (“In one embodiment of the present invention each data packet is restricted to a subset of the available paths by mapping it to one of the primary station's antennas. In another embodiment, beamforming techniques are used to transmit each data packet in a particular direction. Data packets transmitted via one subset of paths may have different transmission parameters, for example modulation and/or coding schemes and power levels. Closed loop power control may be applied independently to each subset of paths.”; Moulsley et al.; 0012)
(“In the simplest implementation of a BS 100, each data sub-stream is mapped to a separate antenna 108. Such an implementation is appropriate for spatially uncorrelated radio channels. In the general case, for which a suitable BS 100 is illustrated in FIG. 2, each data sub-stream could be sent to each antenna 108 after applying a complex weight 202 (with one weight value per antenna 108 for each data sub-stream). This approach can be used to map each data sub-stream to a different antenna beam. The antenna beams may be aimed in predetermined directions, or the directions may be determined dynamically to take advantage of changing radio channel conditions.”; Moulsley et al.; 0030)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the antenna/direction capability of Moulsley et al. into Gladwin. By modifying the FEC/network of Gladwin to include the antenna/direction capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

As to claim 8:      
Gladwin as described above does not explicitly teach:
wherein the directional beams have different waveform characteristics from each other.

However, Moulsley et al. further teaches a FDD/TDD capability which includes:
wherein the directional beams have different waveform characteristics from each other.
 (“In one embodiment of the present invention each data packet is restricted to a subset of the available paths by mapping it to one of the primary station's antennas. In another embodiment, beamforming techniques are used to transmit each data packet in a particular direction. Data packets transmitted via one subset of paths may have different transmission parameters, for example modulation and/or coding schemes and power levels. Closed loop power control may be applied independently to each subset of paths.”; Moulsley et al.; 0012)
(“In the simplest implementation of a BS 100, each data sub-stream is mapped to a separate antenna 108. Such an implementation is appropriate for spatially uncorrelated radio channels. In the general case, for which a suitable BS 100 is illustrated in FIG. 2, each data sub-stream could be sent to each antenna 108 after applying a complex weight 202 (with one weight value per antenna 108 for each data sub-stream). This approach can be used to map each data sub-stream to a different antenna beam. The antenna beams may be aimed in predetermined directions, or the directions may be determined dynamically to take advantage of changing radio channel conditions.”; Moulsley et al.; 0030)
(“The present invention can be applied to mobile radio (e.g. UMTS), cordless and WLAN systems. It is particularly suited to the HSDPA concept, but not limited to it. The description above relates to a UMTS Frequency Division Duplex (FDD) mode. The invention could also be applied to a Time Division Duplex (TDD) system. In this case the fact that the uplink and downlink channel use different time slots at the same frequency (i.e. reciprocal channel) could reduce the need for signalling of channel information.”; Moulsley et al.; 0052)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FDD/TDD capability of Moulsley et al. into Gladwin. By modifying the network of Gladwin to include FDD/TDD capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

As to claim 11:
Gladwin as described above does not explicitly teach:
wherein none of the copackets are transmitted through the same communication path as other copackets.

However, Moulsley et al. further teaches an each packet/path capability which includes:
wherein none of the copackets are transmitted through the same communication path as other copackets.
(“According to a first aspect of the present invention there is provided a radio communication system having a communication channel comprising a plurality of paths between a primary station having a plurality of antennas and a secondary station having at least one antenna, wherein the primary station has means for transmitting substantially simultaneously a plurality of data packets to the secondary station, each packet being transmitted via a different subset of the plurality of paths, and the secondary station has means for receiving the plurality of data packets, for determining whether each packet is received correctly and for signalling this determination to the primary station for each of the plurality of packets.”; Moulsley et al.; 0009)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the each packet/path capability of Moulsley et al. into Gladwin. By modifying the system of Gladwin to include each packet/path capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

As to claim 16:      
Gladwin as described above does not explicitly teach:
the communication paths are formed by a plurality of directional beams directed toward the second host, wherein the transmitter emits the directional beams toward the second host, and the directional beams respectively carry the copackets.

However, Moulsley et al. further teaches a beam/direction capability which includes:
the communication paths are formed by a plurality of directional beams directed toward the second host, wherein the transmitter emits the directional beams toward the second host, and the directional beams respectively carry the copackets.
 (“In one embodiment of the present invention each data packet is restricted to a subset of the available paths by mapping it to one of the primary station's antennas. In another embodiment, beamforming techniques are used to transmit each data packet in a particular direction. Data packets transmitted via one subset of paths may have different transmission parameters, for example modulation and/or coding schemes and power levels. Closed loop power control may be applied independently to each subset of paths.”; Moulsley et al.; 0012)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam/direction capability of Moulsley et al. into Gladwin. By modifying the FEC/network of Gladwin to include the beam/direction capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

As to claim 17:      
Gladwin as described above does not explicitly teach:
wherein the directional beams have different waveform characteristics from each other.

However, Moulsley et al. further teaches a FDD/TDD capability which includes:
wherein the directional beams have different waveform characteristics from each other.
 (“In one embodiment of the present invention each data packet is restricted to a subset of the available paths by mapping it to one of the primary station's antennas. In another embodiment, beamforming techniques are used to transmit each data packet in a particular direction. Data packets transmitted via one subset of paths may have different transmission parameters, for example modulation and/or coding schemes and power levels. Closed loop power control may be applied independently to each subset of paths.”; Moulsley et al.; 0012)
(“In the simplest implementation of a BS 100, each data sub-stream is mapped to a separate antenna 108. Such an implementation is appropriate for spatially uncorrelated radio channels. In the general case, for which a suitable BS 100 is illustrated in FIG. 2, each data sub-stream could be sent to each antenna 108 after applying a complex weight 202 (with one weight value per antenna 108 for each data sub-stream). This approach can be used to map each data sub-stream to a different antenna beam. The antenna beams may be aimed in predetermined directions, or the directions may be determined dynamically to take advantage of changing radio channel conditions.”; Moulsley et al.; 0030)
(“The present invention can be applied to mobile radio (e.g. UMTS), cordless and WLAN systems. It is particularly suited to the HSDPA concept, but not limited to it. The description above relates to a UMTS Frequency Division Duplex (FDD) mode. The invention could also be applied to a Time Division Duplex (TDD) system. In this case the fact that the uplink and downlink channel use different time slots at the same frequency (i.e. reciprocal channel) could reduce the need for signalling of channel information.”; Moulsley et al.; 0052)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the FDD/TDD capability of Moulsley et al. into Gladwin. By modifying the network of Gladwin to include FDD/TDD capability as taught by the system of Moulsley et al., the benefits of improved performance (Moulsley et al.; 0008) are achieved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464